EXHIBIT 10.13

CRESCENT BANKING COMPANY
RESTRICTED STOCK PLAN FOR MICHAEL P. LEDDY

1.          Purpose. The purpose of the Crescent Banking Company Restricted
Stock Plan for Michael P. Leddy (the “Plan”) is to advance the interests of
Crescent Banking Company (the “Company”) by encouraging ownership of the
Company’s $1.00 par value common stock (“Common Stock”) by Michael P. Leddy
(“Leddy”), thereby giving him an increased incentive to devote his efforts to
the success of the Company.

2.          Administration. Grants of restricted stock under the Plan are
automatic. This Plan is intended to be a “formula plan” and shall be interpreted
accordingly. The Board of Directors of the Company shall have the authority to
administer and interpret the Plan. Any controversy between Leddy and the Board
of Directors concerning the interpretation or administration of the Plan shall
be settled by arbitration held in Jasper, Georgia before a single arbitrator
(who shall be licensed to practice law in Georgia) in accordance with the then
prevailing Rules of Commercial Arbitration of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator may be
entered in the Superior Court of Pickens County, Georgia.

3.          Eligibility. Provided that shares of Common Stock remain available
for grant hereunder in accordance with Section 4, awards of Common Stock shall
be granted in accordance with Section 5 hereof to Leddy, subject to the
restrictions described in Section 6 hereof.

4.          Shares Subject to Plan. The shares of Common Stock subject to the
Plan shall be authorized but unissued or reacquired shares of Common Stock.
Subject to adjustment in accordance with the provisions of Section 11 of the
Plan, the maximum number of shares of Common Stock which may be granted under
the Plan shall be 25,000 and the initial adoption of the Plan by the Board of
Directors of the Company shall constitute a reservation of 25,000 authorized but
unissued, or reacquired, shares of Common Stock for issuance under the Plan.

5.          Annual Grants of Common Stock. Common Stock granted pursuant to the
Plan shall be evidenced by Restricted Stock Agreements in such form as shall
comply with and be subject to the terms and conditions of the Plan, including
without limitation the following:

(a)        Grant. On the first day of March of each year on which Leddy is an
employee of the Company, beginning March 1, 1999, Leddy shall be granted a
number of shares of Common Stock determined in accordance with the formula set
forth in subsection 5(b) below, subject to adjustment pursuant to Section 11.
Each such day that shares of Common Stock are to be granted under the Plan is
referred to hereinafter as a “Grant Date.”






--------------------------------------------------------------------------------

If on any Grant Date, shares of Common Stock are not available under this Plan
to grant to Leddy the full amount of a grant contemplated by the immediately
preceding paragraph, then Leddy shall receive an award of Common Stock in an
amount equal to the remaining number of shares of Common Stock then available
under the Plan, plus an amount in cash equal to the Stated Value of the shares
of Common Stock that were not available under the Plan to make the full grant.

(b)        Calculation of Shares.

(i)         Definitions. For purposes of the Plan, the following terms have the
meanings given below.

“Bank” means Crescent Bank and Trust Company, a wholly owned subsidiary of the
Company.

“CMD” means Crescent Mortgage, a division of the Bank.

“CMS” means Crescent Mortgage Services, Inc., a wholly owned subsidiary of the
Company.

“Change in Portfolio Value” means the amount of increase or decrease in the Net
Appraised Value of the Mortgage Servicing Portfolio from the end of the
preceding year.

“Contributions of the CMD” shall consist of the combined net income (or net
loss) of both the CMD and CMS, before provision for Federal income tax (or
credit), calculated in accordance with the accounting principles and practices
utilized by the Bank in the preparation of its regular financial statements,
except that the following income and expense items will be included/excluded in
the CMD’s pre-tax contribution.

Net interest income - CMD will receive all interest income from mortgages held
for sale by the Bank, and will pay the Bank, at the Bank’s prime rate, for the
use of its liquid funds.

Non-interest income - CMD will receive all non-interest income generated from
the Bank’s mortgage operation such as underwriting, rush and refinance fees,
servicing fees, and servicing ancillary income.

Non-interest expense - CMD will be charged with all direct operating expenses
resulting from the Bank’s mortgage operation plus pay the Bank for the services
provided by the Bank’s financial/accounting department. Legal expenses resulting
from the Bank’s mortgage operation, as well as mortgage errors and omissions
insurance, are classified as direct expenses of CMD. Indirect expenses allocated
via the Bank’s profit center accounting procedures would not be included.
Example of these charges include the


- 2 -



--------------------------------------------------------------------------------

allocation of legal, outside accounting, director and committee fees, FDIC
assessment, and blanket bond and commercial insurance costs.

“Mortgage Servicing Portfolio” means the mortgage servicing rights owned by the
Bank, or a subsidiary of the Bank, or CMS or another subsidiary of the Company.

“Net Appraised Value” means the independently appraised value of the Mortgage
Servicing Portfolio, minus the capitalized cost of acquisition (or capitalized
value under generally accepted accounting principles, whichever is reflected on
the Bank’s financial statements) of such Portfolio.

“Stated Value” of a share of Common Stock on any date means one and one-half
(1.5) times the book value per share, as reflected on the most recent prior
audited balance sheet of the Company.

“Value Added of the CMD” for each year shall be the sum of (i) the Contribution
of the CMD for such year, and (ii) the Change in Portfolio Value for such year.

(ii)        Number of Shares to be Granted. The number of shares of Common Stock
to be granted to Leddy each year pursuant to subsection 5(a) hereof shall be
that number of shares of Common Stock having a Stated Value on the Grant Date
equal to (A) plus (B), where:

(A)      equals 3.75% of that portion, if any, of the Value Added of the CMD for
such year between $2 million and $3 million; and

(B)       equals 5% of that portion, if any, of the Value Added of the CMD for
such year in excess of $3 million.

6.          Restrictions. Common Stock granted under the Plan shall be subject
to each of the following restrictions. “Restricted Stock” means those shares of
Common Stock granted under the Plan that are subject to the restrictions imposed
hereunder which restrictions have not then expired or terminated. Restricted
Stock may not be sold, transferred, exchanged, assigned, pledged, hypothecated
or otherwise encumbered. If Leddy’s employment with the Company or any
Subsidiary terminates for any reason other than as set forth in subsections 7(c)
or 7(d) below, then Leddy shall forfeit all of his right, title and interest in
and to any unvested shares of Restricted Stock as of the date of employment
termination.

7.          Termination of Restrictions. The restrictions imposed under Section
6 will expire or terminate on the earliest to occur of the following:


- 3 -



--------------------------------------------------------------------------------

(a)        As to the shares of Restricted Stock awarded in any year, on the
following respective dates:

 

     Number of Shares

 

 

    Date of Termination of Restrictions

 

 

 

 

 

 

20% of shares granted

 

1st anniversary of the Grant Date

 

20% of shares granted

 

2nd anniversary of the Grant Date

 

20% of shares granted

 

3rd anniversary of the Grant Date

 

20% of shares granted

 

4th anniversary of the Grant Date

 

20% of shares granted

 

5th anniversary of the Grant Date; or

 

(b)        On Leddy’s 65th birthday; or

(c)        On the first day of the calendar month next following the termination
of Leddy’s employment with the Company or any Subsidiary if such termination is
by reason of his death; or

(d)        On the effective date of the dissolution or liquidation of the
Company.

8.          Enforcement of Restrictions. In order to enforce the restrictions
imposed upon the Restricted Stock, Leddy will, immediately upon receipt of the
certificates representing Restricted Stock, deposit such certificates, together
with stock powers or other instruments of transfer appropriately endorsed in
blank, with the Company. Further, such certificate or certificates will bear the
following legends:

“This securities evidenced by this certificate are subject to the terms and
conditions (including forfeiture and restrictions against transfer) contained in
the Crescent Banking Company Restricted Stock Plan for Michael P. Leddy (the
“Plan”), and a Restricted Stock Award Agreement between the registered owner of
the shares and Crescent Banking Company. Release from such terms and conditions
shall be made only in accordance with the provisions of such Plan and Agreement,
copies of which are on file in the office of the Secretary of Crescent Banking
Company.

“The securities evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, transferred, assigned,
or hypothecated unless (i) there is an effective registration statement under
such Act covering such securities, (ii) the transfer is made in compliance with
Rule 144 promulgated under such Act, or (iii) the Company receives an opinion of
counsel, reasonably satisfactory to the Company, stating that such sale,
transfer, assignment or hypothecation is exempt from the registration
requirements of such Act.

“The securities have been issued or sold in reliance on paragraph (13) of Code
section 10-5-9 of the Georgia Securities Act of 1973, and may not be sold or
transferred except


- 4 -



--------------------------------------------------------------------------------

in a transaction which is exempt under such Act or pursuant to an effective
registration statement under such Act.”

After the termination of the restrictions on Restricted Stock, new certificates,
without the first legend set forth above but retaining the second and third
legends, if appropriate, for that number of Shares which are no longer subject
to such restrictions will be delivered to Leddy.

The Company may also endorse any other legends required by applicable federal or
state securities laws. Any legend endorsed on a certificate pursuant to this
Section 8 and the stop transfer instructions with respect to the shares of
Common Stock shall be removed, as appropriate, and the Company shall issue a
certificate without such legend to the holder thereof if such shares are
registered under the Securities Act of 1933, as amended (the “1933 Act”) and a
prospectus meeting the requirements of Section 10 of the 1933 Act is available.

9.          Payment of Taxes. Leddy will, no later than the date as of which any
amount related to an award of Restricted Stock first becomes includable in his
gross income for federal income tax purposes, pay to the Company, or make other
arrangements satisfactory to the Committee regarding payment of, any federal,
state and local taxes of any kind required by law to be withheld with respect to
such amount. The obligations of the Company under this Agreement will be
conditional on such payment or arrangements, and the Company, and, where
applicable, its Subsidiaries will, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
Leddy.

10.       Rights as Shareholder. Leddy, as beneficial owner of the Restricted
Stock, shall have full voting and dividend rights with respect to the Restricted
Stock from and after the Grant Date, regardless of whether the applicable
restrictions have lapsed.

11.       Adjustments. If any change is made in the Common Stock (through
merger, consolidation, reorganization, recapitalization, stock dividend,
dividend in property other than cash, stock split, liquidating dividend,
combination of shares, exchange of shares, change in corporate structure or
otherwise), the Plan and outstanding shares of Restricted Stock will be
automatically and appropriately adjusted, including the maximum number of shares
subject to the Plan and the number of shares of outstanding Restricted Stock.

12.       Effective Date, Termination and Amendment of Plan. The Plan shall
become effective on May 1, 1998. The Board of Directors may terminate or amend
the Plan at any time; provided that no such termination or amendment shall alter
or impair any of the rights or obligations with respect to any outstanding
shares of Restricted Stock unless Leddy shall so consent.


- 5 -